Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicants are required, in reply to this action, to elect a single invention to which the claims must be restricted. 
The inventions listed below as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, claims 16-29, drawn to a method for producing a material layer, with a special technical feature of a binding agent, which is lacking in Group II;
Group II, claims 30-33, drawn to a material layer structure for a rotor, with a special technical feature of a soft-magnetic material, which is lacking in Group I.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not 
required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

If applicants elect the invention of Group I, a further Restriction is required. This 
application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows and they do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:

Species I-A:	an embodiment of a method for producing a material layer with the limitation of furthering the application of insulation material, Claims 17 & 18, which is lacking in Species I-B to I-F; 
Species I-B: 	an embodiment of a method for producing a material layer with the 
Species I-C: 	an embodiment of a method for producing a material layer with the limitation of furthering the solid particles, Claims 20 & 21, which is lacking in Species I-A, I-B, I-D to I-F;
Species I-D: 	an embodiment of a method for producing a material layer with the limitation of pseudoplastic material, Claim 22, which is lacking in Species I-A to I-C, I-E & I-F;
Species I-E: 	an embodiment of a method for producing a material layer with the limitation of a soft-magnetic material, Claims 23-27, which is lacking in Species I-A to I-D & I-F;
Species I-F: 	an embodiment of a method for producing a material layer with the limitation of reciprocally strengthening the material layers, Claims 28-29, which is lacking in Species I-A to I-E.
	
This application contains claims directed to the following patentably distinct species: I-A to I-F. The species are distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 
Applicants are required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that there is a generic Claim 16 among the Species I-A to I-F.

Upon the allowance of a generic claim (within Species I only), applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Since the Restriction Requirement is complex and the examiner knows from past experience that a telephone election will not be made, therefore there is no phone call to the applicants and the examiner proceeds directly to a written restriction requirement.

Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention or species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the invention or species may be made with or without traverse. To 
preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of invention or 
these claims are readable on the elected invention or species.
Should applicants traverse on the ground that the inventions or species are not patentably distinct, applicants should submit evidence or identify such evidence now of record showing the invention or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the invention or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other inventions or species.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
September 17, 2021